MEMORANDUM **
Javier Novoa Acosta, a native and citizen of Mexico, petitions pro se for review of an order of the Board of Immigration Appeals dismissing his appeal from an immigration judge’s denial of his application for cancellation of removal. The immigration judge denied the application because, as Novoa Acosta concedes, he lacks the requisite qualifying relative under 8 U.S.C. § 1229b(b)(2003).
Novoa Acosta contends that it violates equal protection to require aliens from Mexico to prove hardship to a qualifying relative when applicants from other countries are, under the Nicaraguan and Central American Relief Act (“NACARA”), exempt from this requirement. This contention lacks merit. See Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-603 (9th Cir.2002) (rejecting equal protection challenge to NACARA’s favorable treatment of aliens from some countries over those from other countries including Mexico); Ram v. INS, 243 F.3d 510, 517 (9th Cir.2001) (holding that NACARA’s favoring aliens from specific war-torn countries must be upheld because it stems from rational diplomatic decision to encourage such aliens to remain in the United States).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.